 In the Matter of BENDIX PRODUCTS DIVISION,BENDIX AVIATION COR-PORATIONandBENDIxLOCAL 9, UAW-CIOCase No. 13-R-0281.-Decided May 17, 1944Messrs. Cassels, Potter & Bentley, by Mr. W. S. War field,of Chi-cago,Ill., for the Company.Mr. Harry J. Rodgers,andMr: William F. Harrington,-both. of'`'-'Mr. Joseph W: Ku'lkis,ofcounsel-to theBoard.,'-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Bendix Local 9, UAW-CIO, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Bendix Prod-uctsDivision, Bendix Aviation Corporation, South Bend, Indiana,,herein called the Company,' the National Labor Relations Board pro-vided for an appropriate hearing' upon due notice before'RussellPackard,- TrialExaminer.Said 'hearing was held at, South Bend,The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to-ex-amine and cross-examine witnesses, and to' introduce evidence bear-ing on theissues.The Trial Examiner's rulings made at the hear-ing are freefrom prejudicial error and are hereby affirmed.All par-ties-were afforded an opportunity'to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBendix Products, a division of Bendix Aviation Corporation, aDelaware corporation, has its principal office and place of businessat South Bend, Indiana, where it is engaged in the manufacture andsale of airplane parts and related items.Company received from points outside the, State of Indiana raw ma-56 N. L.R. B., No. 117.-602rI BENDIX -PRODUCTS DIVISION603 -terials valued in excess of one million dollars.During the same pe-riod the Company shipped to points outside the State`of Indiana fin-ished products valued in excess'of one million dollars.The Company admits, and we find, that it is engaged in commerce-within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDBendix Local 9, UAW, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership em-ployees of the Company.-III. THE QUESTION CONCERNING REPRESENTATIONThe Union requested the Company to recognize it as' the exclusivebargaining representative of the employees within the alleged ap-propriate unit.The Company refused to accord the Union such.recognition unless and until certified by the Board.A, statement of the Field Examiner-of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees within the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within, the meaning. of -Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Union seeks a unit comprising all hourly rated tool designersemployed in Department 23 of the Company,, excluding chief de-signers-group leaders.The Company agrees generally with the ap-propriateness of the foregoing unit. - The Union, however, desiresthat if an election is held among the tool designers which results inselection of the Union as their representative, the' tool designers bemade part of the larger production and maintenance unit which theUnion now represents.2The Company opposes such consolidation.The tool designers in Department 23 are responsible for the draft-ing of designs for new jigs, fixtures, and tools, work in groups'of 6to 10 men under the supervision of group leaders, and receive, up to$1.77 per hour; their work is creative, technical, and highly skilled.'The report of the Field Examiner shows that the Union submitted .51 cards, all ofwhich bear names appearing on the March 12, 1944, pay roll of the Company, which con-tains the names of 63 persons within the alleged appropriate unit.-2 SeeMatter of Bendtix Products Corporation, 3N. L. R B 682, wherein the Boardcertified the'UniOn as bargaining agent for all of the employees of Bendix Products Cor-poration who are paid on an hourly basis, including apprentices, factory clerks and timecheckers, and excluding other clerical workers and' supervisory employees. A'604DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the divergence in skill and rate of pay between the' tooldesigners and other employees in the general production and main-tenance unit, we are of the opinion, and find; that the tool designersas a group could properly function as a separate bargaining unit 3 oras*part of the larger production and maintenance unit already repre-sented by the Union.Accordingly, we shall permit the preference ofthe tool designers to determine, in part, whether or not they shall-_ployees, and to that end shall order an election. If at such electionthese employees select the Union they-will have thereby indicatedtheir desire to-be included in a unit with the production and main-tenance employees, and the Union may accordingly bargain for themas a part of such unit.The parties are in further disagreement with respect to the super-visory status of five group leaders, whom the Company would excludeand the Union would include within the voting group., The recorddiscloses that the Company employs in its Department 23 a number ofemployees, known as group leaders, who supervise and direct thework of the tool designers in the department.They assign work,check over designs prepared by men under their supervision and help'the latter in the solution of technical problems. ' According to un-contradicted testimony adduced on behalf of the Company, the-groupleaders do no actual work themselves,' and can make recommendationsconcerning the discharge and, discipline of -employees working underthem.They also make recommendations with respect to the grantingof wage increases to employees under their supervision.All groupleaders are paid 10 cents an hour more than the highest paid em-ployee working under them.The record discloses, however, thatthe group leader of the die cast design division at this time does nothave anyone under his supervision due to the change-over to war work.All necessary work in the die cast design division is prepared by thisone employee. In view of the foregoing, we find that the groupleaders fall within our usual definition of a supervisory employee,and accordingly, we shall exclude them from the voting group.Thegroupleader in the die cast division, however, will be eligible to voteand 'will be deemed included in the unit, if the designers select; theUnion, so long as he does not perform supervisory duties.W© shall direct that an election by secret ballot be held among allhourly rated- employees of the Company's Department 23, employedas tool designers, but excluding group leaders, chief designers-groupleaders, and all other supervisory employees with authority to hire,i3SeeMatter of Frurridatre Dzvision General Motors Corporation,48 N L R B 1404;Matter of Curtiss-Wright Corporation (Airplane Dn4sion, Lousstitille, Kentucky),52 N. L.R B -805 BENDIX PRODUCTS,DIVISION _605promote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action,who were em-ployed during the pay-roll period immediately preceding the dateof the Directionof Electionherein, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tion for the purposes of collectivebargaining withBendix ProductsDivision, Bendix Aviation Corporation, South Bend, Indiana, anelection by secret ballot shall be conducted as early as' possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Sections 10 and 11, orsaid Rules and Regulations,among ,ill hourlyrated employees of theCompany's Department 23, employed as tool designers, but excludinggroup leaders, chief designers-group leaders, and all other supervisoryemployees with authority to hire,*promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, who were employed during the pay-roll period-immediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof election, 'to determine.whether or not they-desire to be representedby Bendix LocalNo. 9, UAW-CIO,for the purposes of collectivebargaining.[See infra,56 N. L.R. B. 1805, for Amendment to Decision andSecond Direction of Election.]